Exhibit 10.1

 

AMENDMENT NO. 6 TO NOTE PURCHASE AGREEMENT

 

AMENDMENT NO. 6 dated as of June 18, 2004 (this “Amendment”) to the Committed
Note Purchase and Security Agreement, dated as of May 10, 2002, as previously
amended by Amendment No. 1 thereto, dated as of June 15, 2002, by Amendment No.
2 thereto, dated as of November 21, 2002, by Amendment No. 3 thereto, dated as
of June 23, 2003, and by Amendment No. 4 thereto, dated as of May 14, 2004 (as
amended, the “Note Purchase Agreement”), among NEW CENTURY FUNDING I, a Delaware
statutory trust (the “Note Issuer” or the “Trust”), each Person party thereto as
a Purchaser or a Noteholder from time to time, and UBS REAL ESTATE SECURITIES
INC. (f/k/a UBS Warburg Real Estate Securities Inc.) as Agent for the Purchasers
and the Noteholders (the “Agent”).

 

RECITALS

 

The Note Issuer has requested that the Agent agree to amend certain provisions
of the Note Purchase Agreement as set forth in this Amendment. The Agent is
willing to agree to such amendments, but only on the terms and subject to the
conditions set forth below in this Amendment. These Recitals are hereby
incorporated herein and made a part hereof for all purposes.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Note Issuer and the Agent hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms herein
shall have the respective meanings given for such terms in the Note Purchase
Agreement.

 

2. Amendments. The following amendments to the Note Purchase Agreement shall
apply as of the date hereof upon the execution of this Amendment by all the
parties hereto:

 

(a) The defined term “Cash Equivalents” is hereby amended to read as follows:

 

“‘Cash Equivalents’ shall mean, at any time, (a) securities with maturities of
ninety (90) days or less from the date of acquisition issued or fully guaranteed
or insured by the United States Government or any agency thereof, (b)
certificates of deposit and eurodollar time deposits with maturities of ninety
(90) days or less from the date of acquisition and overnight bank deposits of
any commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven days with
respect to securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic Company rated at least “A-1+” or
the equivalent



--------------------------------------------------------------------------------

thereof by S&P or “P-1” or the equivalent thereof by Moody’s, and in either case
maturing within ninety (90) days after the day of acquisition, (e) securities
with maturities of ninety (90) days or less from the date of acquisition issued
or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A2” by
Moody’s, (f) securities with maturities of ninety (90) days or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the requirements of clause (b) of this definition, or (g) shares
of money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.”

 

(b) The defined term “Commitment Amount” in the Note Purchase Agreement is
hereby amended to read as follows:

 

“‘Commitment Amount’ shall mean $1,500,000,000, subject to reduction from time
to time as provided herein; provided, that if the making of any Note Purchase
hereunder would result in the aggregate principal amount of Notes outstanding
hereunder to exceed $2,000,000,000, then the maximum amount of such Note
Purchase (and the Commitment Amount hereunder) will be reduced such that the
total amount of Notes outstanding hereunder, together with notes outstanding and
issued by the Issuer, will not exceed $2,000,000,000.”

 

The parties acknowledge that the $2,000,000,000 figure reflects an additional
$500,000,000 which may be advanced to the Issuer as an uncommitted amount, in
the sole and absolute discretion of the Agent.”

 

(c) The defined term “Late Certification Sub-Limit” is hereby amended to read as
follows:

 

“Late Certification Sub-Limit” shall have the meaning ascribed to such term in
the Pricing Side Letter.”

 

(d) The defined term “New Century Parties” is hereby amended to read as follows:

 

“New Century Parties” shall mean, collectively, New Century Financial, New
Century Mortgage, New Century Capital Corporation and NC Residual II
Corporation.

 

(e) The defined term “Seller” is hereby amended to read as follows:

 

“Seller” shall each of New Century Mortgage and NC Residual II Corporation,
individually, and “Sellers” shall mean New Century Mortgage and NC Residual II
Corporation, together.

 

2



--------------------------------------------------------------------------------

All references in the Agreement to “the Seller” in the singular shall be to the
Sellers in the plural or to “the related Seller,” as applicable.

 

(f) The defined term “Termination Date” is hereby amended to read as follows:

 

“Termination Date” shall mean June 21, 2004; provided that if the Note Issuer
pays the facility fee due on June 21, 2004 and meets in all material respects
all other requirements of the Transaction Documents, the Termination Date shall
mean June 21, 2005; provided further, that if Note Issuer pays the facility fee
due on June 21, 2005 and meets in all material respects all other requirements
of the Transaction documents, the Termination Date shall mean June 21, 2006, or,
in any case, such earlier date on which this Note Purchase Agreement shall
terminate in accordance with the provisions hereof, including Section 13.16
hereof; provided, however, that subsequent commitments may be provided by the
Investors to the Note Issuer by written agreement.”

 

(g) The defined term “Total Indebtedness” is hereby amended to read as follows:

 

“‘Total Indebtedness’ shall mean, at any time, the aggregate Indebtedness of any
Person and its subsidiaries.” less, with respect to New Century Financial, the
aggregate amount of any such Indebtedness that is reflected on the balance sheet
of New Century Financial in respect of obligations incurred pursuant to a
securitization transaction, solely to the extent such obligations are secured by
the assets securitized thereby and are non-recourse to New Century Financial.
With respect to New Century Financial, in the event that any Indebtedness would
be excluded from the calculation of Total Indebtedness but for the existence of
recourse, New Century Financial shall be entitled nonetheless to exclude the
amount of such Indebtedness that is not subject to recourse. The amount of any
recourse shall be the stated or determinable amount thereof or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by New Century Financial in good faith and in accordance with GAAP.”

 

(h) The defined term “Wet-Ink Sub-Limit” is hereby amended to read as follows:

 

‘“Wet-Ink Sub-Limit’ shall have the meaning ascribed to such term in the Pricing
Side Letter.”

 

(i) The following new definitions shall be added in the Note Purchase Agreement
in the appropriate alphabetical order as follows:

 

3



--------------------------------------------------------------------------------

“‘Liquidity’ shall mean, for each relevant Person, the aggregate of all cash,
Cash Equivalents, and Overcollateralization, less the amount of Restricted Cash
owned by such Person.”

 

“‘Overcollateralization’ shall mean, as of any date of determination for any
Person, the excess of (i) the collateral value of assets pledged by such Person
to a lender under a committed warehouse or repurchase facility (after taking
into account required haircuts) over (ii) the aggregate amount of the advances
or loans made by the lender to the borrower under any such committed warehouse
or repurchase facility.”

 

“‘Restricted Cash’ shall mean, all cash and Cash Equivalents that are subject to
a Lien in favor of any Person other than the Agent on behalf of the Purchasers
and Noteholders, that are required to be maintained by the such Person pursuant
to a contractual obligation or as a result of the operation of law.”

 

(j) Section 9(k) of the Note Purchase Agreement is hereby amended to read as
follows:

 

“(k) the Note Issuer, either Seller or any of the Note Issuer’s Affiliates shall
be in default under any note, indenture, loan, guaranty, swap agreement or any
other contract to which it is a party, which default permits the acceleration of
the maturity of obligations, or, in the case of any swap agreement or other
contract, permits its early termination, close-out or liquidation, by any other
party to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract, in any case if the aggregate amount of the
obligations accelerated or capable of being accelerated or due or that may
become due as a result of the occurrence of such default, early termination,
close-out or liquidation on any date under any one or more of such note,
indenture, loan agreement, guaranty, swap agreement or other contract exceeds
(in the aggregate) the lesser of (i) $10,000,000 and (ii) any lower amount
applicable to such defaults as may cause an “event of default” under any Other
Financing Documents.”

 

3. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Note Issuer hereby represents and warrants to the Agent that,
after giving effect to the amendments provided for herein, the representations
and warranties contained in the Note Purchase Agreement and the other Note
Documents will be true and correct in all material respects as if made on and as
of the date hereof and that no Default or Event of Default will have occurred
and be continuing.

 

4. No Other Amendments. Except and to the extent expressly amended herein, the
Note Purchase Agreement shall remain in full force and effect, without any
waiver, or additional amendment or modification of any other provision thereof.

 

5. Expenses. The Note Issuer hereby agrees to cause the Administrator to pay and
reimburse the Agent for all of the reasonable out-of pocket costs and expenses

 

4



--------------------------------------------------------------------------------

incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Dewey Ballantine LLP, counsel to the Agent.

 

6. Governing Law. This Amendment, in all respects, shall be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without regard to principles
of conflicts of law.

 

7. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

8. Merger and Integration. Upon execution of this Amendment by the parties to
the Agreement, this Amendment shall be incorporated into and merged together
with the Agreement. Except as provided herein, all provisions, terms and
conditions of the Agreement shall remain in full force and effect and the
Agreement as hereby amended is further ratified and reconfirmed in all respects.

 

9. Voting Rights. For the convenience of cross-referencing, reference is hereby
made to that certain direction letter of even date herewith (the “Direction
Letter”) wherein New Century Mortgage Corporation, as the Administrator of New
Century Funding I under the Administration Agreement and the Depositor under the
Trust Agreement, (a) directs Wilmington Trust Company to take all such action
with respect to the Trust as is consistent with the terms and conditions of each
of the Agreement and the Trust Agreement and (b) thereby represents and warrants
that (i) it is the holder of the majority of Voting Rights (as defined in the
Trust Agreement) and (ii) the actions to be taken by Wilmington Trust Company
pursuant to the Direction Letter and hereunder are authorized by, and do not
conflict with, the Transaction Documents.

 

10. Liability. It is expressly understood and agreed by the parties that (a)
this Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Trust with respect thereto, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or

 

5



--------------------------------------------------------------------------------

expenses of the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust hereunder
or under any other related documents. Nothing expressed or implied in the
preceding sentence, however, shall alter the terms and conditions of Section 5.1
of the Trust Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to the
Note Purchase Agreement to be duly executed and delivered as of the date
specified above.

 

NOTE ISSUER NEW CENTURY FUNDING I

By:

 

WILMINGTON TRUST COMPANY,

not in its individual capacity, but solely as Owner Trustee under the Trust
Agreement

By:

 

/s/    MARY KAY PUPILLO        

--------------------------------------------------------------------------------

   

Name: Mary Kay Pupillo

   

Title: Assistant Vice President

Address for Notices:

New Century Funding I

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Telecopy No.: 302-636-4140 or

302-636-4141

Telephone No.: 302-651-1000

With a copy to:

New Century Funding I

c/o New Century Mortgage Corporation

18400 Von Karman,

Suite 1000

Irvine, California 92612

Attention: Ralph Flick, Esq.

Telecopier No.: 949-440-7033

Telephone No.: 949-863-7243

 

7



--------------------------------------------------------------------------------

AGENT UBS REAL ESTATE SECURITIES INC.

By:

 

/s/    ROBERT CARPENTER        

--------------------------------------------------------------------------------

    Name: Robert Carpenter     Title: Director

By:

 

/s/    GEORGE A. MANGIARACINA        

--------------------------------------------------------------------------------

    Name: George A. Mangiaracina     Title: Managing Director Address for
Notices: 1285 Avenue of the Americas New York, New York 10019

Attention:     Robert Carpenter

                       George A. Mangiaracina Telecopier No: 212-713-9597
Telephone No: 212-713-2000 PURCHASER AND NOTEHOLDER UBS REAL ESTATE SECURITIES
INC.

By:

 

/s/    ROBERT CARPENTER        

--------------------------------------------------------------------------------

    Name: Robert Carpenter     Title: Director

By:

 

/s/    GEORGE A. MANGIARACINA        

--------------------------------------------------------------------------------

    Name: George A. Mangiaracina     Title: Managing Director

 

[Signature page for Amendment No. 6 to Note Purchase Agreement]

 

8



--------------------------------------------------------------------------------

Address for Notices:

1285 Avenue of the Americas

New York, New York 10019

Attention: Robert Carpenter

                   George A. Mangiaracina

Telecopier No: 212-713-9597

Telephone No: 212-713-2000

 

9